Civil action to recover damages for alleged personal injury.
In 1934, the Civil Works Administration was filling in a ravine in the city of Charlotte, so that South Long Street could be extended across it and opened as a thoroughfare. There had been a small foot bridge across the branch for a number of years, not maintained or kept by the city, and used only by residents of the vicinity for their convenience. This was moved down the branch some distance while the construction work was going on, and on the night of 15 February, 1934, the plaintiff, in company with others, attempted to cross the ravine, fell and was injured.
From judgment of nonsuit entered at the close of plaintiff's evidence, she appeals, assigning error.
Plaintiff's evidence fails to make out a case of actionable negligence against the city of Charlotte. Walker v. Reidsville, 96 N.C. 382,2 S.E. 74. It is not perceived wherein the defendant omitted to discharge any duty which it owed to the plaintiff. She was not injured by reason of any defect in the street or sidewalk. Haney v.Lincolnton, 207 N.C. 282, 176 S.E. 573. The judgment of nonsuit is correct.
Affirmed. *Page 825